DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 4/11/2022 are acknowledged.  Claims 1, 6 and 14 are amended; claims 2, 9-10, 12-13 and 18-19 are canceled; claims 1, 3-8, 11, 14-17 and 20 are pending; claims 4-7, 11 and 14-17 are withdrawn; claims 1, 3, 8 and 20 have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62479442, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 8 recites, inter alia, that the GDH a) has a reactivity to maltose that is 2% or less, relative to the reactivity to D-glucose (100%), b) has an optimal activity pH of 6.5 to 7.5 and c) has a molecular weight of 65 - 81 kDa by SDS-PAGE.  Application No. 62479442 does not disclose that the GDH has a reactivity to maltose that is 2% or less, relative to the reactivity to D-glucose (100%), that the GDH has an optimal activity pH of 6.5 to 7.5 nor that the GDH has a molecular weight of 65 - 81 kDa by SDS-PAGE; hence, Application No. 62479442 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 8.  Thus, the effective filing date for claim 8 is the filing date of PCT/JP2018/013830, 3/30/2018.

Claim Objections
The objections to claims 9-10, as set forth at pp. 2-3 of the previous Office Action, are moot in view of the cancelation of the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 8-10 under 35 U.S.C. § 112(b) regarding the abbreviation for “FAD”, as set forth at p. 4 of the previous Office Action, is moot regarding claims 2 and 9-10 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duefel et al., US 2015/0064733 (cite B, PTO-892, 2/1/2021; herein “Duefel”) in view of Guttman et al., US 2019/0002949 (cite A, PTO-892, 11/9/2021; herein “Guttman”) and in light of Bak, 1967a (cite U, PTO-892, 11/9/2021; herein “Bak II”) and Bak, 1967b (cite V, PTO-892, 11/9/2021; herein “Bak III”).
Duefel teaches optimized flavin adenine dinucleotide (FAD) binding glucose dehydrogenases (FAD-GDH) derived from Aspergillus oryzae (Abst.) for use in blood glucose devices [0085-99] which can be for continuous monitoring [0098] wherein the FAD-GDH is not a membrane bound protein (i.e. the FAD-GDH is secreted into the culture media [0024], [0136] and is in solution [0102], [0137]), wherein the optimized FAD-GDH (N2S (variant 1); SEQ ID NO:3) exhibits high thermostability as evidenced by the FAD-GDH retaining 79% of activity after heat treatment for 8 days at 80 °C under dry conditions ([0166], [0170]), wherein the FAD-GDH exhibits high substrate specificity as evidenced by a reactivity toward maltose of <0.5% [0059] and wherein the FAD-GDH has a molecular weight of about 76 kDa (Example 4, [0148-152], Table 2, row 2, FAD-GDH (SEQ ID NO:3) variant 1; N2S).
The thermostable FAD-GDH taught by Duefel (i.e. optimized variant N2S; SEQ ID NO:3) for use in continuous glucose monitors would appear to be the thermostable FAD-GDH in the claims because Duefel’s thermostable FAD-GDH exhibited 79% of activity after heat treatment for 8 days at 80 °C under dry conditions, has the claimed substrate specificity (<0.5% reactivity toward maltose) and exhibits a molecular weight of 76 kDa, meeting all the characteristics for the thermostable FAD-GDH in the claims save for Duefel being silent on the optimal activity pH for the FAD-GDH and having different assay parameters for their thermostability test.
Bak II and Bak III are evidentiary references relied on for disclosing the pH optimum of the Aspergillus oryzae FAD-GDH.   Bak II confirms that the glucose dehydrogenase (GDH) being investigated is the Aspergillus oryzae FAD-GDH because Bak II discloses that the Aspergillus oryzae GDH contained 1 mole of FAD as prosthetic group per mole of enzyme (Abst.).  Bak III discloses that the pH optimum of the Aspergillus oryzae FAD-GDH is a pH of 6.5 (Abst.).  Hence, the Aspergillus oryzae FAD-GDH disclosed by Duefel has a pH optimum of 6.5 as disclosed by Bak and meets the characteristics delimited in claim 8 of having the claimed substrate specificity (<0.5% reactivity toward maltose), the claimed pH optimum (6.5) and the claimed molecular weight (76 kDa).
Duefel does not perform the thermostability tests set forth in claim 1, i.e. (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution when retained at a pH of 7.4, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4; however, the claims are not drawn to a method of determining the thermostability of the FAD-GDH but are drawn to a method of continuous glucose monitoring comprising measurement with an electrode comprising an FAD-GDH capable of retaining the stated activity levels in thermostability tests.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' enzymes differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  See MPEP 2112(V) which states: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same" and “The burden of proof is similar to that required with respect to product - by - process claims.” Quoting In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d at 1255).
Hence, the thermostable FAD-GDH (i.e. optimized variant N2S; SEQ ID NO:3) taught by Duefel for use in continuous glucose monitors would appear to be capable of (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution when retained at a pH of 7.4, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4 because the FAD-GDH taught by Duefel (optimized variant N2S; SEQ ID NO:3) exhibited 79% of activity after heat treatment for 8 days at 80 °C under dry conditions, has the claimed substrate specificity (<0.5% reactivity toward maltose), the claimed pH optimum (6.5) and the claimed molecular weight (76 kDa).
Duefel teaches that the sensor for glucose monitoring can comprise the thermostable FAD-GDH and a mediator immobilized on an electrode [0095], and teaches that monitoring the glucose concentration comprises bringing a sample containing glucose (e.g. a patient’s bodily fluid) into contact with a glucose sensor [0091], applying a potential to the electrode and measuring the response current ([0096], [0091]) wherein the glucose monitoring can be continuous glucose monitoring [0098].
Duefel does not specify the length of time for the continuous glucose monitoring; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the continuous glucose monitoring to be for about two weeks in view of the teachings of Guttman.
Guttman teaches continuous glucose monitors (i.e. biosensors) ([0063-69], [0260], [0282-3]; p. 244, claim 29) comprising an FAD-GDH enzyme and a mediator immobilized on an electrode [0063-9] wherein the biosensor is configured to continuously monitor the subcutaneous glucose in the subject for a period of up to two (2) weeks ([0067-8], [0283]; p. 244, claim 32).  Guttman teaches that the method for measuring the glucose concentration comprises bringing a sample containing glucose into contact with a glucose sensor (i.e. the sensor is contacted with subcutaneous physiological fluid or interstitial fluid [0054], [0069]), applying a potential to the electrode ([0436], [0438], [0440], [0442], [0444], [0446]) and measuring the response current [0069].
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the continuous glucose monitoring taught in Duefel to comprise constructing a continuous glucose monitor comprising immobilizing Duefel’s thermostable Aspergillus oryzae FAD-GDH enzyme (optimized variant N2S; SEQ ID NO:3) and a mediator on an electrode, configuring the biosensor to continuously monitor the subcutaneous glucose in a subject for a period of up to two (2) weeks and measuring the glucose concentration of the subject’s subcutaneous physiological fluid or interstitial fluid by applying a potential to the electrode and measuring the response current to obtain the glucose concentration as taught by Guttman because Duefel teaches that their Aspergillus oryzae FAD-GDH enzyme (optimized variant N2S; SEQ ID NO:3) is thermostable and teaches using it for continuous glucose monitoring; therefore, claims 1, 8 and 20 are prima facie obvious.
Regarding claim 3, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that recalibration of the glucose monitor necessitated by the thermal degradation of the enzyme would not be required with a thermostable enzyme; hence, a continuous glucose monitor using the thermostable Aspergillus oryzae FAD-GDH enzyme taught by Duefel would not require recalibration; therefore, claim 3 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Remarks on pp. 6-7 regarding the claim objections and rejection under 35 U.S.C. § 112 are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1, 3, 8-10 and 20 under 35 U.S.C. §103 over Duefel in view of Guttman in light of Bak II and Bak III, Applicant argues (pp. 7-10) that the inventor has done an experiment and the glucose dehydrogenase taught as SEQ ID NO:13 by Duefel allegedly does not meet the thermal stability limitations of claim 1.
As stated in MPEP 716.01(c)(II), the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Please see MPEP 717.01(c) for information on who can make affidavits or declarations and the formal requirements of such (i.e. signed and dated with an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both and may jeopardize the validity of the application or any patent issuing thereon. The declarant must set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.)
Hence, without a proper declaration, it must be concluded that the discussion of the alleged experiment with the FAD-GDH encoded by SEQ ID NO:13 of Duefel is nothing more than practitioner’s argument without evidentiary basis and is weighted as such.  Thus, the rejection is maintained with modification to address the amended claims and for clarity.
In addition, the alleged experiment would be unpersuasive, even if duly submitted as a Declaration, because the alleged experiment does not examine the thermal stability of the stabilized variant of Duefel relied on in the rejection.
The previous rejection in the Office action mailed 11/9/2021 relied on the thermostable variant FAD-GDH taught by Duefel which retained 79% of activity after 8 days at 80 °C [0170] and had a molecular weight of ~ 76 kDa ([0152], Table 2) which is FAD-GDH variant 1 (N2S) (see [0170], [0152], Table 2) which is encoded by SEQ ID NO:3 not SEQ ID NO:13.
The alleged experiment presented by the practitioner tests the thermostability of SEQ ID NO:13 which is NOT the thermostable variant FAD-GDH taught by Duefel which retained 79% of activity after 8 days at 80 °C and had a molecular weight of ~ 76 kDa.  Hence, the alleged results do not address the FAD-GDH relied on in the rejection and are unpersuasive.
Thus, the rejection is maintained with modification to address the amended claims and for clarity.

Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman et al., US 2019/0002949 (cite A, PTO-892, 11/9/2021; herein “Guttman”) in view of “GLD3 Product Information sheet”, April 2015 (cite U, attached PTO-892).
Guttman teaches continuous glucose monitors (i.e. biosensors) ([0063-69], [0260], [0282-3]; p. 244, claim 29) comprising an FAD-GDH enzyme and a mediator immobilized on an electrode [0063-9] wherein the biosensor is configured to continuously monitor the subcutaneous glucose in the subject for a period of up to two (2) weeks ([0067-8], [0283]; p. 244, claim 32).  Guttman teaches that the method for measuring the glucose concentration comprises bringing a sample containing glucose into contact with a glucose sensor (i.e. the sensor is contacted with subcutaneous physiological fluid or interstitial fluid [0054], [0069]), applying a potential to the electrode ([0436], [0438], [0440], [0442], [0444], [0446]) and measuring the response current [0069].
Guttman does not teach that the FAD-GDH enzyme used in their continuous glucose monitor is an FAD-GDH enzyme with improved temperature stability such as GLD3; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use GLD3 as the FAD-GDH enzyme in Guttman’s continuous glucose monitor in view of “GLD3 Product Information sheet”.
“GLD3 Product Information sheet” teaches that GLD3 is an FAD-GDH enzyme with improved temperature stability, improved pH stability, higher reactivity, cost effectiveness and increased accuracy (reduced cross-reactivity with mannose, galactose, and xylose, providing increased specificity to glucose) (p. 1, left col.).  “GLD3 Product Information sheet” discloses that the GLD3 FAD-GDH has high substrate specificity with a reactivity to maltose of 0.67% (i.e. less than 2%), relative to the reactivity to D-glucose (100%) and discloses a unit definition wherein the enzyme is reacted at a pH of 6.5 suggesting that the optimal activity pH is 6.5.  “GLD3 Product Information sheet” teaches that the FAD-GDH dissolves readily in a potassium phosphate buffer to give a clear solution (p. 2) indicating that the FAD-GDH is not a membrane-bound protein.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the continuous glucose monitoring taught in Guttman wherein the FAD-GDH enzyme of the continuous glucose monitor is substituted with an FAD-GDH enzyme with improved temperature stability such as GLD3 with a reasonable expectation of success (i.e. the continuous glucose monitor comprises immobilized GLD3 FAD-GDH enzyme and a mediator on an electrode, configured to continuously monitor the subcutaneous glucose in a subject for a period of up to two (2) weeks and measuring the glucose concentration of the subject’s subcutaneous physiological fluid or interstitial fluid by applying a potential to the electrode and measuring the response current to obtain the glucose concentration as taught by Guttman) because “GLD3 Product Information sheet” teaches that GLD3 is an FAD-GDH with improved temperature stability, improved pH stability and increased accuracy (reduced cross-reactivity with mannose, galactose, and xylose, providing increased specificity to glucose); therefore, claims 1 and 20 are prima facie obvious.
Regarding the temperature stability limitations of claim 1, “GLD3 Product Information sheet” does not perform the thermostability tests set forth in claim 1, i.e. (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution when retained at a pH of 7.4, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4; however, the claims are not drawn to a method of determining the thermostability of the FAD-GDH but are drawn to a method of continuous glucose monitoring comprising measurement with an electrode comprising an FAD-GDH capable of retaining the stated activity levels in thermostability tests.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' enzymes differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  See MPEP 2112(V) which states: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same" and “The burden of proof is similar to that required with respect to product - by - process claims.” Quoting In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d at 1255).
Thus, GLD3 would appear to be an FAD-GDH capable of (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution when retained at a pH of 7.4, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4 because the FAD-GDH taught by “GLD3 Product Information sheet” has improved temperature stability, has the claimed substrate specificity (0.67% reactivity toward maltose) and appears to have an optimal activity pH of 6.5.  
The FAD-GDH with improved temperature stability (i.e. GLD3) taught by “GLD3 Product Information sheet” would appear to be the glucose dehydrogenase recited in the claimed method because the glucose dehydrogenase (GDH) is a flavin adenine dinucleotide (FAD) dependent GDH which is not a membrane bound protein, which has improved temperature stability, has the claimed substrate specificity (0.67% reactivity toward maltose) and appears to have an optimal activity pH of 6.5; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the GLD3 FAD-GDH enzyme should be an enzyme with a molecular weight of 65-81 kDa by SDS-PAGE because it appears to be the glucose dehydrogenase recited in the claimed method with improved temperature stability.
Hence, the method made obvious by Guttman in view of “GLD3 Product Information sheet” makes obvious all of the method steps of claims 1, 8 and 20 (as described above) with an FAD-GDH enzyme which would appear to meet all of the compositional limitations for the enzyme of claims 1 and 8 absent sufficient and compelling evidence to the contrary; therefore, claims 1, 8 and 20 are prima facie obvious.
Regarding claim 3, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that recalibration of the glucose monitor necessitated by the thermal degradation of the enzyme would not be required with an enzyme with improved temperature stability; hence, a continuous glucose monitor using the GLD3 FAD-GDH enzyme with improved temperature stability would not require recalibration; therefore, claim 3 is prima facie obvious.

Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman et al., US 2019/0002949 (cite A, PTO-892, 11/9/2021; herein “Guttman”) in view of Tajima et al., US 2014/0287445 (US Patent document cite A4, IDS, 11/19/2019; herein “Tajima”).
Guttman teaches continuous glucose monitors (i.e. biosensors) ([0063-69], [0260], [0282-3]; p. 244, claim 29) comprising an FAD-GDH enzyme and a mediator immobilized on an electrode [0063-9] wherein the biosensor is configured to continuously monitor the subcutaneous glucose in the subject for a period of up to two (2) weeks ([0067-8], [0283]; p. 244, claim 32).  Guttman teaches that the method for measuring the glucose concentration comprises bringing a sample containing glucose into contact with a glucose sensor (i.e. the sensor is contacted with subcutaneous physiological fluid or interstitial fluid [0054], [0069]), applying a potential to the electrode ([0436], [0438], [0440], [0442], [0444], [0446]) and measuring the response current [0069].
Guttman does not teach that the FAD-GDH enzyme used in their continuous glucose monitor is an FAD-GDH enzyme with improved temperature stability; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use Tajima’s mutated Mucor prainii FAD-GDH enzyme with improved temperature stability in Guttman’s continuous glucose monitor in view of the disclosure of Tajima.
Tajima teaches flavin adenine dinucleotide (FAD) binding glucose dehydrogenases (FAD-GDH) derived from microorganisms of the genus Mucor (Abst.) for use in self-monitoring blood glucose devices [0002] wherein the FAD-GDH is not a membrane bound protein (i.e. isolated as the soluble fraction from culture media [0132]), wherein the FAD-GDH exhibits high substrate specificity as evidenced by a reactivity toward maltose of 2% or less when based on a value of 100% for reactivity with respect to D-glucose [0078], wherein the FAD-GDH has a molecular weight of about 70 kDa as evidenced by sodium dodecyl sulfate polyacrylamide gel electrophoresis (SDS-PAGE) ([0041], [0090]), and wherein the FAD-GDH exhibits high thermostability.  Tajima teaches that the value of the FAD-GDH having improved temperature stability is that less amount of enzyme needs to be used, sensors using the improved temperature stability FAD-GDH enzymes would have extended shelf life and sensors using the improved temperature stability FAD-GDH enzymes would have a greater practicality (e.g. would be able to function longer) [0205].
Tajima teaches that their FAD-GDH enzymes with superior temperature stability were obtained by site-directed mutagenesis and screening of FAD-GDH enzymes to obtain modified FAD-GDH enzymes with improved temperature stability and repeating the selection process through multiple rounds of mutagenesis to obtain modified FAD-GDH enzymes with superior temperature stability [0126].  Tajima teaches modifying Mucor prainii FAD-GDH to produce FAD-GDH enzymes with superior temperature stability [0159-205].  Tajima specifically characterizes Mucor prainii FAD-GDH/V213E/T368A/I526T as retaining 100% activity after 15 minutes at 40 °C and retaining 68.1% activity after 15 minutes at 45 °C ([0174-5], Table 3).  Tajima specifically characterizes Mucor prainii FAD-GDH/V232E/T387A/I545T as retaining 82.8% activity after 15 minutes at 50 °C and retaining 63.9% activity after 15 minutes at 55 °C ([0189-91], Table 4).  Tajima specifically characterizes Mucor prainii FAD-GDH/V232E/T387A/I545T/W569Y expressed in Aspergillus sojae as retaining 87.2% activity after 15 minutes at 55 °C [0204].  
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the continuous glucose monitoring taught in Guttman wherein the FAD-GDH enzyme of the continuous glucose monitor is substituted with the modified Mucor prainii FAD-GDH enzymes with superior temperature stability such as Mucor prainii FAD-GDH/V213E/T368A/I526T, Mucor prainii FAD-GDH/V232E/T387A/I545T or Mucor prainii FAD-GDH/V232E/T387A/I545T/W569Y with a reasonable expectation of success (i.e. the continuous glucose monitor comprises immobilized modified Mucor prainii FAD-GDH enzyme and a mediator on an electrode, configured to continuously monitor the subcutaneous glucose in a subject for a period of up to two (2) weeks and measuring the glucose concentration of the subject’s subcutaneous physiological fluid or interstitial fluid by applying a potential to the electrode and measuring the response current to obtain the glucose concentration as taught by Guttman) because Tajima teaches that  Mucor prainii FAD-GDH/V213E/T368A/I526T, Mucor prainii FAD-GDH/V232E/T387A/I545T and Mucor prainii FAD-GDH/V232E/T387A/I545T/W569Y have superior temperature stability, improved pH stability and increased accuracy (reduced cross-reactivity with mannose, galactose, and xylose, providing increased specificity to glucose); therefore, claims 1 and 20 are prima facie obvious.
Regarding the temperature stability limitations of claim 1, the thermostable FAD-GDHs taught by Tajima for use in glucose monitors would appear to be the thermostable GDH in the claims because the enzyme activity of Mucor prainii FAD-GDH/V213E/T368A/I526T retains 100% activity after 15 minutes at 40 °C and retains 68.1% activity after 15 minutes at 45 °C, while Mucor prainii FAD-GDH/V232E/T387A/I545T retains 82.8% activity after 15 minutes at 50 °C and retains 63.9% activity after 15 minutes at 55 °C and Mucor prainii FAD-GDH/V232E/T387A/I545T/W569Y expressed in Aspergillus sojae retains 87.2% activity after 15 minutes at 55 °C [0204], the modified FAD-GDHs have the claimed substrate specificity (<2% reactivity toward maltose) and exhibit a molecular weight of ~70 kDa by SDS-PAGE, meeting all the characteristics for the thermostable GDH in the claims save for Tajima being silent on the optimal activity pH for the FAD-GDH and having different assay parameters for their thermostability test.
Tajima does not perform the thermostability tests set forth in claim 1, i.e. (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution, and the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' enzymes differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  Note specifically that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").  
Further MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Hence, the thermostable GDH taught by Tajima for use in glucose monitors would appear to be claimed FAD-GDH employed in the claimed method of continuous glucose monitoring which are capable of (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution, have a reactivity to maltose of 2% or less relative to 100% reactivity to D-glucose, an optimal activity pH of 6.5-7.5 and a m.w. of 65-81 kDa because the modified FAD-GDH enzymes taught by Tajima exhibited superior temperature stability in accelerated tests, have the claimed substrate specificity (<2% reactivity toward maltose), exhibit a molecular weight of ~70 kDa by SDS-PAGE and are non-membrane bound FAD-GDH enzymes from Mucor prainii; therefore, claim 8 is prima facie obvious.
Regarding claim 3, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that recalibration of the glucose monitor necessitated by the thermal degradation of the enzyme would not be required with an enzyme with improved temperature stability; hence, a continuous glucose monitor using the GLD3 FAD-GDH enzyme with improved temperature stability would not require recalibration; therefore, claim 3 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651